1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )    2:21-po-00212-CKD
                                           )
12                         Plaintiff,      )    ORDER TO DISMISS AND VACATE INITIAL
                                           )    APPEARANCE
13                 v.                      )
                                           )
14   FRANCISCO J. GARCIA JR.,              )    DATE: July 15, 2021
                                           )    TIME: 9:30 a.m.
15                         Defendant.      )    JUDGE: Hon. Carolyn K. Delaney
                                           )
16                                         )
                                           )
17

18          It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-po-00212-CKD is GRANTED.

20          It is further ordered that the initial appearance scheduled on

21   July 15, 2021, is vacated.

22          IT IS SO ORDERED.

23   Dated: July 9, 2021
24                                             _____________________________________
                                               CAROLYN K. DELANEY
25                                             UNITED STATES MAGISTRATE JUDGE

26

27

28

     ORDER TO DISMISS AND
     VACATE INITIAL APPEARANCE                    1         U.S. v. FRANCISCO J. GARCIA JR.
